Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered June 9, 1997, convicting him of attempted murder in the second degree, assault in the first degree, and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in failing to charge the jury on attempted manslaughter in the first degree as a lesser included *480offense of attempted murder in the second degree, based upon the affirmative defense of extreme emotional disturbance, since the defendant failed to request that charge (see, People v Goros, 224 AD2d 444).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Thompson and Florio, JJ., concur.